         Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 1 of 15




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MANUEL LEE JONES                                                                     PLAINTIFF

v.                               Case No. 4:19-cv-00938-KGB

NORTH LITTLE ROCK SCHOOL DISTRICT                                                  DEFENDANT

                                   OPINION AND ORDER

       Before the Court are plaintiff Manuel Lee Jones’ motion to amend complaint/addition of

parties/amendment pleadings and defendant North Little Rock School District’s (“the District”)

motion for summary judgment (Dkt. Nos. 12; 15). For the reasons set forth below, the Court grants

Mr. Jones’ motion to amend complaint and grants the District’s motion for summary judgment.

The Court denies as moot the pending motion in limine (Dkt. No. 25).

       I.      Motion To Amend Complaint

       Pending before the Court is Mr. Jones’s motion to amend complaint/additions of

parties/amendment pleadings (Dkt. No. 12).       In his initial complaint, Mr. Jones named as

defendants the District, Cheryle Reinhart, Bobby Acklin, and Allen Pennington (Dkt. No. 2). He

asserts claims pursuant to the Americans With Disabilities Act (“ADA”), 42 U.S.C. § 12101 et

seq., specifically claiming that he was fired because of his “disability with prostate cancer,” was

“threatened with losing [his] job for job abandonment on the last day of [his] approved family

leave,” and was “not provided the opportunity for reasonable accommodation” (Dkt. No. 2, at 2).

       In response to the Court’s Order requesting that he show cause within 30 days from entry

of the Order as to why his claims against individual defendants Mr. Acklin, Ms. Reinhart, and Mr.

Pennington should not be dismissed, Mr. Jones in a written filing withdrew his ADA claims against

individual defendants Mr. Acklin, Ms. Reinhart, and Mr. Pennington (Dkt. Nos. 4; 5). Therefore,
         Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 2 of 15




the Court dismissed without prejudice individual defendants Mr. Acklin, Ms. Reinhart, and Mr.

Pennington (Dkt. No. 8).

       Pursuant to the Court’s final scheduling order, the deadline to move to amend pleadings

and to add parties was March 1, 2021 (Dkt. No. 11). On March 1, 2021, Mr. Jones filed his motion

to amend (Dkt. No. 12). Based on the Court’s review of the docket and record before it, the District

never responded to the motion.

       The Court understands that Mr. Jones seeks leave to amend to raise additional state law

claims, citing both the Arkansas Teacher Fair Dismissal Act, Arkansas Code Annotated § 6-17-

1501 et seq., and the Public School Employee Fair Hearing Act, Arkansas Code Annotated § 6-

17-1701 et seq. (Id., at 2-3). Mr. Jones contends that, after he provided notice within the mandated

time of the statute, the defendant failed to grant a hearing to him (Id., at 2). Mr. Jones identifies

the defendant as the District (Id., at 1). Mr. Jones does not state that he wishes to include any

parties as defendants other than the currently named District.

       Pursuant to Federal Rule of Civil Procedure 15(a)(1), a party may amend a pleading once

as a matter of course within 21 days after serving it or within 21 days after service of the responsive

pleading or a motion under Rule 12(b)(6). After the 21-day period expires, “a party may amend

its pleadings only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). The Court should give leave freely when justice so requires, but “parties do not have an

absolute right to amend their pleadings . . . .” Sherman v. Winco Fireworks, Inc., 532 F.3d 709,

715 (8th Cir. 2008). “[D]enial of leave to amend pleadings is appropriate only in those limited

circumstances in which undue delay, bad faith on the part of the moving party, futility of the

amendment, or unfair prejudice to the non-moving party can be demonstrated.” Roberson v. Hayti

Police Dep’t, 241 F.3d 992, 995 (8th Cir. 2001) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).



                                                  2
         Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 3 of 15




“A district court’s denial of leave to amend a complaint may be justified if the amendment would

be futile.” Geier v. Missouri Ethics Comm’n, 715 F.3d 674, 678 (8th Cir. 2013).

       Mr. Jones’ motion to amend was filed outside of the 21 days when amendments are allowed

as a matter of course. The claim that Mr. Jones proposes asserting is a state law claim. The parties

agree that Mr. Jones began working for the District as a paraprofessional in the Alternative

Learning Environment classroom in 2017 (Dkt. No. 21, at 1). It is not clear that Mr. Jones is

qualified to pursue the relief he seeks under the Arkansas Teacher Fair Dismissal Act, given the

position he held and the length of time he was employed by the District at the time of the events

giving rise to his claim.    See Ark. Code Ann. § 6-17-1502 (describing qualifications for

“probationary teacher” and “teacher”). Further, the Arkansas Teacher Fair Dismissal Act specifies

the “exclusive remedy” to challenge board action regarding a non-renewal decision. See Ark.

Code Ann. § 6-7-1510(d). In this case, the District did not contest the motion to amend.

       As a result, although the Court will not reach the merits of the claim, the Court grants Mr.

Jones’ motion to amend/additions of parties/amendment pleadings (Dkt. No. 12), permits the

addition of Mr. Jones’ claim against the District under the Arkansas Teacher Fair Dismissal Act

and the Public School Employee Fair Hearing Act, but the Court dismisses without prejudice these

state law claims asserted by Mr. Jones against the District because the Court declines to exercise

supplemental jurisdiction over the state law claims, having granted judgment in favor of the

District in this Order on Mr. Jones’ federal claim.

       II.     Motion For Summary Judgment

               A.      Statement Of Facts

       The Court’s statement of facts is drawn from the parties’ statements of facts and exhibits

of record (Dkt. Nos. 15; 17; 18; 21). The Court notes that Local Rule 56.1 of the Local Rules of



                                                 3
            Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 4 of 15




the United States District Court for the Eastern and Western Districts of Arkansas provides that all

material facts set forth in the statement filed by the moving party shall be deemed admitted unless

controverted by the statement filed by the non-moving party. Local Rule 56.1(c). As such, the

Court deems admitted each statement of material facts to the extent the statements are not

controverted by the opposing party.

       Mr. Jones brings claims under the ADA (Dkt. No. 21, ¶ 1). Mr. Jones began working for

the District as a paraprofessional in the Alternative Learning Environment (“ALE”) classroom in

2017 (Id., ¶ 2). The District maintains that Mr. Jones’ position required him to aid in the instruction

for children placed in the District’s alternative learning environment, which was all onsite and

direct instruction (Dkt. No. 16, at 2).

       Mr. Jones became ill at the start of the 2018-2019 school year and missed nearly the entire

year, September through May (Dkt. No. 21, ¶ 3). Between September 2018 and May 2019, Mr.

Jones exhausted every form of leave and supplementary leave available to him under District

policies (Id., ¶ 4). Mr. Jones was approved for leave under the Family and Medical Leave Act

(“FMLA”) in October 2018, with an FMLA leave start date of September 19, 2018 (Dkt. No. 15-

7). Mr. Jones was diagnosed with prostate cancer on December 19, 2018 (Dkt. No. 15-6, at 2).

       Mr. Jones maintains that he told Allen E. Pennington, Principal of Amboy Elementary

School, of his diagnosis on the same day, December 19, 2018 (Dkt. No. 15-6, at 3). Mr. Jones’

FMLA leave ended on December 20, 2018 (Dkt. No. 15-7). Mr. Jones alleges that, on the same

day, December 20, 2018, Mr. Pennington emailed him stating that, if Mr. Jones did not return to

work by January 7, 2019, Mr. Jones would be terminated for job abandonment (Dkt. Nos. 15-6, at

3; 15-4).




                                                  4
            Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 5 of 15




        After exhausting all available sick and supplementary leave, Mr. Jones applied for extra

sick leave through the Sick Leave Bank Committee at the District but was denied because he had

been with the District for a short period of time and had not contributed enough to the sick leave

bank, per policy (Dkt. No. 21, ¶ 5). Based on record evidence before the Court, the purpose of the

District’s Sick Leave Bank is to provide eligible employees, who have exhausted all of their

accumulated sick leave, the means to obtain additional sick leave days upon approval of the Sick

Leave Bank Committee (Dkt. No. 15-8). Mr. Jones’ request for additional sick leave was denied

by the Sick Leave Bank Committee on December 12, 2018 (Dkt. No. 15-8). The stated reason for

the denial was “Committee disapproved due to lack of years of experience with the North Little

Rock School District” (Dkt. No. 15-8, Dkt. No. 2-5). According to the District’s sick leave policy,

the Sick Leave Bank Committee is the final authority on all matters concerning implementation of

the Bank (Dkt. No 15-8, at 3).

        In its motion for summary judgment, the District also alleges that Mr. Jones failed to

provide two forms of medical documentation to support a request for sick leave, as required by the

policy (Dkt. No. 15-8). Mr. Jones maintains that he was approved by another District contractor

for short and long-term disability and was required to provide medical condition updates (Dkt. No.

21, ¶ 6).

        On January 4, 2019, Mr. Jones submitted a request for approval of absence for the dates of

January 7, 2019, through February 28, 2019 (Dkt. Nos. 15-10; 21, ¶ 7 ). This request was submitted

to Cheryle Reinhart, Executive Director of Human Resources (Dkt. No. 15-6, at 1). Despite having

no sick or supplementary leave available, Mr. Jones’ request was approved, and Mr. Jones was

granted leave without pay for the remainder of the 2018-2019 school year (Dkt. Nos. 15-4; 21, ¶

7). Mr. Jones did not work at all during the second semester of the 2018-2019 school year (Dkt.



                                                5
         Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 6 of 15




No. 21, ¶ 8). The District asserts that Mr. Jones never provided the District with medical

documentation nor provided the District with a possible return date (Dkt. No. 17, ¶ 6). Mr. Jones

asserts that documents were provided to the District by his doctor’s office (Dkt. No. 15-6, at 2).

        On April 22, 2019, Mr. Jones was informed that the District did not intend to renew his

position as a Paraprofessional for Amboy Elementary as a result of his excessive absenteeism (Dkt.

Nos. 2-5, at 1; 21, ¶ 9). According to the District’s letter notifying Mr. Jones that his position had

been non-renewed:

        “Excessive Sick Leave” is absence from work, whether paid or unpaid, that exceeds
        twelve (12) days in a contract year for an employee that is not excused pursuant to:
        District policy; the Family Medical leave Act; a reasonable accommodation of
        disability under the American’s With Disabilities Act; or due to a compensable
        Workers’ Compensation claim. . . . [sic]

(Dkt. No. 15-5). The letter also states that “Grossly Excessive Sick Leave” is “absence from work,

whether paid or unpaid, that exceeds ten percent (10%) of the employee’s contact length,” with

the same exceptions as “Excessive Sick Leave” above (Id.).

        The District’s nonrenewal letter states that Mr. Jones had “excessive absences, whatever

the cause, to the extent that [he was] not carrying out [his] assigned duties to the degree that the

efficient operation of the school district is substantially adversely affected.” (Id.). The letter further

states that Mr. Jones’ absences were “not subject to the FMLA or are in excess of what is protected

under the FMLA.” (Id.).

        As of April 22, 2019, Mr. Jones missed over 51% of his workdays not including his

approved FMLA leave from September 9, 2018, to December 20, 2018 (Dkt. No. 21, ¶ 10). The

District explained this in its letter. The letter also indicated that, on days when Mr. Jones was

absent, his “work is either not done or must be performed by other employees or a substitute” (Dkt.

No. 15-5).



                                                    6
         Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 7 of 15




       The District maintains that it continued to communicate with Mr. Jones, informing him of

leave exhaustion, and options moving forward (Dkt. No. 21, ¶ 11). Mr. Jones disputes that (Id.).

       In an undated notice regarding Mr. Jones’ return to work following his leave, Mr. Jones

was informed that “[r]easonable accommodations may be made on a case-by-case basis in close

coordination with management and Human Resources.” (Dkt. No. 2-3).

       On May 22, 2019, Mr. Jones submitted an appeal of the District’s nonrenewal decision,

requesting an appeal hearing (Dkt. No. 15-6). In his appeal, Mr. Jones argued that the District

“never discussed or formally offered a reasonable accommodation for [his] disability under the

Americas’ with Disability Act.” [sic] (Dkt. No. 15-6, at 2). Mr. Jones also challenged the

District’s assertion that his absence “substantially adversely affected” the District’s operation (Dkt.

No. 15-6, at 2).

       In his appeal, Mr. Jones stated “the NLRSD did not afford me a reasonable accommodation

due to my disability, or maybe it did with my LWOP request, which can be considered a reasonable

accommodation under ADA.” (Dkt. No. 15-6, at 2-3).

       On September 25, 2019, Mr. Jones filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) claiming that he was terminated by the District

because of his disability in violation of the ADA (Dkt. No. 15-1). On September 30, 2019, the

EEOC stated that, based upon investigation, the EEOC was unable to conclude that the information

obtained established violations of the asserted statutes (Dkt. No. 15-2).

       Mr. Jones filed his initial complaint in this case on December 27, 2019 (Dkt. No. 2). In his

complaint he alleges that this Court has jurisdiction over his claims under the ADA because the

District did not provide him a reasonable accommodation (Dkt. No. 2, ¶ 3). In the complaint, Mr.

Jones states: “I believe I was fired because of my disability with prostate cancer. I was threatened



                                                  7
           Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 8 of 15




with losing my job for job abandonment on the last day of my approved family leave. Was not

provided the opportunity for reasonable accommodation.” (Dkt. No. 2, ¶ 5).

       The District filed the present motion for summary judgment on June 24, 2021 (Dkt. No.

15), arguing that the District non-renewed 1 Mr. Jones because of his excessive absences from

work, absences which were not protected by any state or federal law (Dkt. No. 16, at 2). The

District further argues that Mr. Jones cannot make a prima facie showing of discrimination because

he was unable to perform the essential functions of his position with the District (Id., at 3). The

District also maintains that Mr. Jones never made a request for an accommodation but simply

asked for leave as his illness became indefinite (Id.). The District denies all claims brought against

it by Mr. Jones or that it violated any applicable law (Dkt. No. 21, ¶ 12). Further, the District

asserts that Mr. Jones was not discriminated against for any reason in violation of applicable law

nor did the District violate any rights or duties owed to Mr. Jones (Id., ¶ 13).

               B.      Summary Judgment Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine only if the

evidence is such that a reasonable jury could return a verdict for the non-moving party. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Miner v. Local, 373, 513 F.3d 854,

860 (8th Cir. 2008). “The mere existence of a factual dispute is insufficient alone to bar summary

judgment; rather, the dispute must be outcome determinative under prevailing law.” Holloway v.

Pigman, 884 F.2d 365, 366 (8th Cir. 1989).



       1
         “Non-Renewed” is a technical term under the Arkansas Public School Employee Fair
Hearing Act, Ark. Code Ann. § 16-17-1701, that allows the employee’s contract to expire and not
be renewed for a new term, but the District concedes this is adverse job action (Dkt. No. 16, at 2).
                                                  8
         Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 9 of 15




       The party seeking summary judgment always bears the initial responsibility of

demonstrating the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986); Farver v. McCarthy, 931 F.3d 808, 811 (8th Cir. 2019). If the moving party

carries its burden, the burden shifts to the non-moving party to establish the existence of a genuine

issue for trial. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Prudential Ins. Co. v. Hinkel, 121 F.3d 364, 366 (8th Cir. 1997). The non-movant “‘must do more

than simply show that there is some metaphysical doubt as to the material facts,’ and must come

forward with ‘specific facts showing that there is a genuine issue for trial.’” Torgerson v. City of

Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (quoting Matsushita, 475 U.S. at 586,

587). The court must view the evidence in the light most favorable to the non-moving party and

draw all reasonable inferences in its favor. See Anderson, 477 U.S. at 255.

               C.      ADA Legal Standards

       The ADA makes it unlawful for a covered employer to discriminate against any “qualified

individual on the basis of disability.” 42 U.S.C. § 12112(a). “Discrimination” under the ADA

includes “not making reasonable accommodations to the known physical or mental limitations of

an otherwise qualified individual with a disability.” 42 U.S.C. § 12112(b)(5)(A).

       To succeed with a failure-to-accommodate claim, a plaintiff “must establish both a prima

facie case of discrimination based on disability and a failure to accommodate it.” Schaffhauser v.

United Parcel Serv., Inc., 794 F.3d 899, 905 (8th Cir. 2015). To make out a prima facie case, a

plaintiff must show that he or she “‘(1) is disabled within the meaning of the ADA; (2) is a qualified

individual under the ADA; and (3) has suffered an adverse employment decision because of the

disability.’” Id. (quoting Kallail v. Alliant Energy Corp. Servs., Inc., 691 F.3d 925, 930 (8th Cir.

2012)). To be considered disabled within the meaning of the ADA, a plaintiff must show “a



                                                  9
         Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 10 of 15




physical or mental impairment that substantially limits one or more major life activities.” 42

U.S.C. § 12102(1). “To be a qualified individual under the ADA, an employee must ‘(1) possess

the requisite skill, education, experience, and training for [her] position; and (2) be able to perform

the essential job functions, with or without reasonable accommodation.’” Kallail., 691 F.3d at 930

(quoting Fenney v. Dakota, Minn. & E. R.R. Co., 327 F.3d 707, 712 (8th Cir. 2003)).

         Reasonable accommodation disability claims are not evaluated under the McDonnell

Douglas burden-shifting analysis. Rather, “a modified burden-shifting analysis” is applied.

Peebles v. Potter, 354 F.3d 761, 766 (8th Cir. 2004) (citing Fenney, 327 F.3d at 712 (collecting

cases)). “In a reasonable accommodation case, the ‘discrimination’ is framed in terms of the

failure to fulfill an affirmative duty—the failure to reasonably accommodate the disabled

individual’s limitations.” Peebles, 354 F.3d at 767. This analysis requires that “[a] reasonable

accommodation that imposes no undue burden on the employer must [] be shown.” Id.. “[T]he

plaintiff’s burden, upon a defendant’s motion for summary judgment, is only to show that the

requested accommodation is reasonable on its face, i.e., ordinarily or in the run of cases.” Id., at

768 (quotations omitted). “Upon such a showing, the employer is left to ‘show special (typically

case-specific) circumstances that demonstrate undue hardship in the particular circumstances.’”

Id.

         Further, “[t]o determine whether an accommodation for the employee is necessary, and if

so, what that accommodation might be, it is necessary for the employer and employee to engage

in an ‘interactive process.’” Peyton v. Fred’s Stores of Ark., Inc., 561 F.3d 900, 902 (8th Cir.

2009).    This interactive, accommodation-seeking process must be initiated by the disabled

employee, who must alert his employer to the need for an accommodation and provide relevant

details of his disability. EEOC v. Convergys Customer Mgmt. Grp., 491 F.3d 790, 795 (8th Cir.



                                                  10
         Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 11 of 15




2007). To show that an employer did not engage in an interactive process, the employee must

prove:

         (1) the employer knew about the employee’s disability;
         (2) the employee requested accommodations or assistance for his or her disability;
         (3) the employer did not make a good faith effort to assist the employee in seeking
             accommodations; and
         (4) the employee could have been reasonably accommodated but for the employer’s lack
             of good faith.

Peyton, 561 F.3d at 902.

                D.      Discussion Of ADA Claim

         To succeed with a failure-to-accommodate claim, Mr. Jones “must establish both a prima

facie case of discrimination based on disability and a failure to accommodate it.” Schaffhauser,

794 F.3d at 905. Based on the record evidence before the Court and viewing the record evidence

in the light most favorable to Mr. Jones, the Court concludes that Mr. Jones has failed to establish

a prima facie case of discrimination based on his disability and a failure to accommodate that

disability.

         To make out a prima facie case, Mr. Jones must show that he “‘(1) is disabled within the

meaning of the ADA; (2) is a qualified individual under the ADA; and (3) has suffered an adverse

employment decision because of the disability.’” Id. The District argues that Mr. Jones “was not

qualified for purposes of the ADA because he could not perform the essential functions of his job,

with or without an accommodation” and that his position was non-renewed for legitimate, non-

discriminatory reasons (Dkt. No. 16, at 7, 10)

         The determination of whether an individual is qualified for purposes of the ADA, 42 U.S.C.

§§ 12101, et seq., is a two-step process and evaluated at the time of the employment decision. The

first inquiry is to determine if the individual possesses the requisite skills, education, certification,

or experience necessary for the job; the second inquiry is to determine whether the individual can,

                                                   11
        Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 12 of 15




despite his impairments, perform the essential functions of the job either with or without

reasonable accommodation. Browning v. Liberty Mut. Ins. Co., 178 F.3d 1043, 1045 (8th Cir.

1999). Mr. Jones can establish the first part of the inquiry by virtue of having previously held the

position of an ALE paraprofessional. Hatchett v. Philander Smith Coll., 251 F.3d 670, 674 (8th

Cir. 2001). However, Mr. Jones “may not rely on past performance alone to establish that []he is

a qualified individual when the record clearly reflects diminished or deteriorated abilities.”

Browning, 178 F.3d at 1048. Like the employees in Browning and Hatchett, nothing in the record

demonstrates that Mr. Jones could perform the essential functions of the job at the time of the

employment decision he challenges.

       The ADA provides that “consideration shall be given to the employer’s judgment as to

what functions of a job are essential.” 42 U.S.C. § 12111(8). The Eighth Circuit has “consistently

stated that regular and reliable attendance is a necessary element of most jobs.” Lipp v. Cargill

Meat Sols. Corp., 911 F.3d 537, 544 (8th Cir. 2018) (citing Greer v. Emerson Elec. Co., 185 F.3d

917, 921 (8th Cir. 1999) (quotations omitted). While “regular attendance at work is an essential

function of employment,” permitting an employee to take “a medical leave of absence might, in

some circumstances, be a reasonable accommodation.” Brannon v. Luco Mop Co., 521 F.3d 843,

849 (8th Cir. 2008) (citing Browning v. Liberty Mut. Ins. Co., 178 F.3d 1043, 1049 n. 3 (8th

Cir.1999)); see also 29 C.F.R. § 1630.2(o )(2)(ii) (reasonable accommodation may include “part-

time or modified work schedules”). A number of courts have “concluded that a leave of absence

may be a reasonable accommodation where it is finite and will be reasonably likely to enable the

employee to return to work.” Graves v. Finch Pruyn & Co., 457 F.3d 181, 186 n. 6 (2d Cir.2006)

(collecting cases); see also Hill v. Walker, 918 F. Supp. 2d 819, 829-30 (E.D. Ark.), aff'd, 737 F.3d

1209 (8th Cir. 2013); Peyton v. Fred's Stores of Ark., Inc., 561 F.3d 900, 903 (8th Cir.2009) (“[A]



                                                 12
        Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 13 of 15




request for an indefinite leave of absence. . . is not a reasonable accommodation under the ADA.”).

Mr. Jones’ illness kept him from attending work and kept him from being able to perform any of

his job functions as an ALE paraprofessional (Dkt. No. 16, at 9). Mr. Jones was not on campus

from September 2018 through the end of the year in June 2019 (Dkt. No. 15-9, at 54, ¶ 18-22).

Mr. Jones acknowledged that, as part of the role of an ALE paraprofessional, he had been trained

to hold[] kids down when they [were] off their meds” or “run kids down the hallway and off

campus.” (Dkt. No. 15-9, at 53, ¶ 22 – 54, ¶ 1). During his deposition, he acknowledged that, he

“couldn’t do that anymore.” (Id.).

       The Eighth Circuit “has recognized that persistent absences from work can be excessive

even when the absences are with the employer’s permission.” Lipp, 911 F.3d, at 545 (citations

omitted). Under the District’s own policies, Mr. Jones’ absences were grossly excessive (Dkt. No.

2-5, at 1). The fact that Mr. Jones was granted unpaid leave for the second half of the school year

does not prevent the District from considering those absences in its renewal determinations. When

Mr. Jones was absent, his work was either not done or had to be completed by other employees or

a substitute (Dkt. No. 15-5, at 1).

       To the extent that Mr. Jones argues that he should have been given additional leave without

pay as a reasonable accommodation, “[a] reasonable accommodation is one which enables a[n]

individual with a disability to perform the essential functions of the position.” Dick v. Dickinson

State Univ., 826 F.3d 1054, 1060 (8th Cir. 2016). Therefore, “a request for an indefinite leave of

absence (regardless which party had the obligation to request it) is not a reasonable

accommodation under the ADA.” Peyton, 561 F.3d at 903. Therefore, even if Mr. Jones had

initiated an interactive, accommodation-seeking process, the District was not required to extend

Mr. Jones additional leave without pay as a reasonable accommodation of his disability.



                                                13
        Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 14 of 15




       Mr. Jones has suggested that the District could have retained him as a paraprofessional, as

not all paraprofessionals work in ALE (Dkt. No. 15-9, at 53, ¶ 18-20). The Court acknowledges

that “consideration of reassignment is [] a component part of the overall reasonable

accommodation duty.” Cravens v. Blue Cross & Blue Shield of Kansas City, 214 F.3d 1011, 1018

(8th Cir. 2000). However, it was Mr. Jones’ responsibility to initiate the accommodation-seeking

process. See Schaffhauser, 794 F.3d at 906 (the “interactive, accommodation-seeking process

must be initiated by the disabled employee, who must alert his employer to the need for an

accommodation and provide relevant details of his disability.”). By Mr. Jones’ own admission, he

never requested the District engage with him in an interactive, accommodation-seeking process

(Dkt. No. 15-9, at 55, ¶ 13-9). He has argued that notifying the District of his cancer diagnosis

and requesting leave were sufficient and that he expected the District to reach out to him to initiate

the process (Id., at 55-6). However, the Eighth Circuit has clearly stated that “[an] interactive,

accommodation-seeking process must be initiated by the disabled employee, who must alert his

employer to the need for an accommodation and provide relevant details of his disability.” Hustvet

v. Allina Health Sys., 910 F.3d 399, 410 (8th Cir. 2018) (citing Schaffhauser, 794 F.3d at 906).

       For these reasons, Mr. Jones has failed to state a prima facie case of discrimination based

on his disability under the ADA. Based on the record evidence before the Court and viewing the

record in the light most favorable to Mr. Jones, Mr. Jones has failed to establish that, at the time

of his termination, he was qualified to “perform the essential functions of the job either with or

without reasonable accommodation.” See Peyton, 561 F.3d at 903. “The ADA is broad in its

scope, but it only protects individuals who can perform their job.” Browning, 178 F.3d at 1048.




                                                 14
        Case 4:19-cv-00938-KGB Document 27 Filed 08/13/21 Page 15 of 15




       For these reasons, the District is entitled to judgment as a matter of law on Mr. Jones’ ADA

discrimination claims.

               E.        Discussion Of State Law Claim

       For the reasons stated above, the Court grants Mr. Jones’ motion to amend

complaint/additions of parties/amendment pleadings (Dkt. No. 12). Under 28 U.S.C. § 1367(c)(3),

having granted summary judgment in favor of the District on Mr. Jones’ federal claim, this Court

has the discretion to dismiss the state law claims. No party points to a factor that distinguishes this

case from the usual case. Therefore, the balance of the factors indicates that Mr. Jones’ state law

claims belong in state court. Wilson v. Miller, 821 F.3d 963, 971 (8th Cir. 2016).

       III.    Conclusion

       As to the District’s motion for summary judgment, there is no genuine issue of material

fact in dispute, and the District is entitled to summary judgment as a matter of law in its favor on

Mr. Jones’ ADA claims. Accordingly, the Court grants the District’s motion for summary

judgment and dismisses with prejudice Mr. Jones’ ADA claims against the District (Dkt. No. 15).

To the extent Mr. Jones argues that the District has violated state law, the Court declines to exercise

supplemental jurisdiction over those state law claims and dismisses without prejudice those claims.

28 U.S.C.A. § 1367(c)(3). The Court denies as moot the pending motion in limine (Dkt. No. 25).

       It is so ordered this 13th day of August, 2021.



                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                  15
